

Exhibit 10.1
 
Employment Agreement
 
     EMPLOYMENT AGREEMENT dated as of August 18, 2010 between PALL CORPORATION,
a New York corporation (the “Company”), and Roberto Perez (“Executive”) (this
“Agreement”).
 
     In consideration of the mutual agreements hereinafter set forth, effective
as of August 18, 2010 (the “Effective Date”), the parties hereto agree as
follows.
 
Section 1. Employment
 
     The Company hereby employs Executive, and Executive hereby agrees to serve,
as Chief Operating Officer of the Company with the duties set forth in Section
2, until such time as Executive’s employment terminates in accordance with the
terms of Section 4 hereof.
 
Section 2. Duties
 
     (a) Executive agrees that during Executive’s employment Executive will
perform such duties and have such authority as is customarily assigned to and
possessed by the Chief Operating Officer, and further agrees that Executive will
hold such other offices or positions with the Company, and perform such duties
and assignments relating to the business of the Company, as the Chief Executive
Officer of the Company shall direct except that Executive shall not be required
to hold any office or position or to perform any duties or assignment
inconsistent with Executive’s experience and qualifications.
 
1
 

--------------------------------------------------------------------------------



     (b) If the Chief Executive Officer of the Company so directs, Executive
shall serve as an officer of one or more subsidiaries of the Company (provided
that the duties of such office are not inconsistent with Executive’s experience
and qualifications) and part or all of the compensation to which Executive is
entitled hereunder may be paid by such subsidiary or subsidiaries. However, such
employment and/or payment of Executive by a subsidiary or subsidiaries shall not
relieve the Company from any of its obligations under this Agreement except to
the extent of payments actually made to Executive by a subsidiary.
 
     (c) During Executive’s employment, Executive shall, except during customary
vacation periods and periods of illness, devote substantially all of Executive’s
business time and attention to the performance of Executive’s duties hereunder,
to the business and affairs of the Company and its subsidiaries and to promoting
the best interests of the Company and its subsidiaries, and Executive shall not,
either during or outside of such normal business hours, engage in any activity
inimical to such best interests.
 
Section 3. Compensation
 
     (a) Base Salary. During Executive’s employment, the Company shall pay
Executive a base salary (“Base Salary”) at the rate of no less than $500,000 per
annum. Base Salary shall be paid in such periodic installments as the Company
may determine but not less often than monthly. The Chief Executive Officer of
the Company will review Base Salary annually and may, in the Chief Executive
Officer’s discretion, recommend to the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) that an increase be made
in Base Salary. Any such recommended increase shall take effect only if, and to
the extent that, it is approved by the Compensation Committee in its sole
discretion. For the avoidance of doubt, with respect to each fiscal year of the
Company (a “Fiscal Year”) beginning with the Fiscal Year which starts on the
first day of August next following the Effective Date, the Company shall pay
Executive Base Salary at such rate as the Compensation Committee shall determine
but not less than the amount of Base Salary payable to Executive in the
preceding Fiscal Year.
 
2
 

--------------------------------------------------------------------------------



     (b) Bonus Compensation.
 
          (i) Plan Bonus. With respect to each Fiscal Year of the Company
falling in whole or in part during Executive’s employment following the
Effective Date, Executive shall be entitled to receive a bonus pursuant to this
Agreement in an amount determined in accordance with, and subject to all of the
terms of, the Pall Corporation 2004 Executive Incentive Bonus Plan as it may be
amended from time to time, a copy of which is annexed hereto and incorporated
herein by reference (the “Bonus Plan”). Words and terms used herein with initial
capital letters and not defined herein are used herein as defined in the Bonus
Plan. For purposes of determining the amount of the bonus payable to Executive
for any Fiscal Year under the Bonus Plan (the “Plan Bonus”), Executive’s Target
Bonus Percentage shall be 112.5% for such Fiscal Year.
 
          (ii) Payment of Plan Bonus. Executive’s Plan Bonus shall be paid in
accordance with §5 of the Bonus Plan. With respect to any Fiscal Year which
falls in part but not in whole during the period of Executive’s employment, the
pro rata portion of the Plan Bonus to which Executive is entitled under this
Section 3(b) shall be determined in accordance with §3(c) of the Bonus Plan.
 
3
 

--------------------------------------------------------------------------------



     (c) Fringe Benefits and Perquisites. During Executive’s employment,
Executive shall enjoy the customary perquisites of office, including, but not
limited to, office space and furnishings, expense reimbursements and any similar
emoluments customarily afforded to executives of the Company at the same level.
During Executive’s employment, Executive shall also be entitled to receive or
participate in all “fringe benefits” and employee benefit plans provided or made
available by the Company to executives or management personnel generally (such
as, but not limited to, group hospitalization, medical, life and disability
insurance, and pension, 401(k) and stock option or purchase plans), at such time
and on such terms and conditions as each such plan provides.
 
     (d) Vacations. Executive shall be entitled each year to a vacation or
vacations in accordance with the policies of the Company as determined by the
Board or by an authorized senior officer of the Company from time to time. The
Company shall not pay Executive any additional compensation for any vacation
time not used by Executive.
 
4
 

--------------------------------------------------------------------------------



Section 4. Separation from Service; Change in Control
 
     (a) Separation from Service. Subject to Section 17 below, if for any reason
Executive experiences a “separation from service” as defined under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the rules and
regulations issued thereunder (“Section 409A”), Executive (or Executive’s estate
in the event of Executive’s death) shall be entitled to (i) any accrued but
unpaid Base Salary as of the date of such separation, (ii) any Plan Bonus earned
but unpaid for the Fiscal Year preceding the Fiscal Year that includes the date
of such separation, paid to the extent payable under and in accordance with the
terms of the Bonus Plan, (iii) any Plan Bonus or pro rata portion thereof that
Executive may be entitled to receive under the Bonus Plan with respect to the
Fiscal Year in which the separation from service takes place, paid to the extent
payable under and in accordance with the terms of the Bonus Plan, (iv) any
unreimbursed business expenses as of the date of such separation, paid within
thirty (30) days of the separation from service upon presentation of supporting
documentation in accordance with normal practice and (v) any vested benefits as
of the date of such separation under any benefit plans maintained, or
contributed to, by the Company, or any disability benefits program sponsored by
the Company, in accordance with the terms and conditions of each such plan or
program.
 
5
 

--------------------------------------------------------------------------------



     (b) Disability or Death. If Executive shall die during Executive’s
employment or if Executive experiences a separation from service because the
Company terminates Executive’s employment by reason of Executive becoming
Disabled, the Company shall pay to Executive, or to Executive’s legal
representatives, or in accordance with a direction given by Executive to the
Company in writing, the following, subject, other than in the event of death, to
Executive’s compliance with Sections 5, 6, 7, 9 and 10 below and subject, other
than in the event of death, to Sections 17 and 18 below: (i) the benefits set
forth under Section 4(a), (ii) Executive’s Base Salary to the end of the month
in which a separation from service under this Section 4(b) occurs, paid in
accordance with the Company’s normal payroll practices, and (iii) a cash payment
equal to (x) 50% of Base Salary plus (y) 50% of Executive’s Target Bonus
Percentage multiplied by Base Salary, in each case, as such Base Salary and
Target Bonus Percentage were in effect for Executive immediately prior to the
date on which separation from service under this Section 4(b) occurs, paid in
twelve (12) equal monthly installments commencing on the Company’s first
regularly scheduled payroll date in the month following the month in which
separation from service under this Section 4(b) occurs and on the Company’s
first regularly scheduled payroll date in each of the next eleven (11) months
thereafter.
 
     “Disabled” means that Executive is, by reason of physical or mental
disability, incapable of performing Executive’s principal duties hereunder for
an aggregate of one hundred thirty (130) working days out of any period of
twelve (12) consecutive months.
 
     In the event that Executive’s employment terminates as described in this
Section 4(b), Executive shall have no right to any compensation or any other
benefits under this Agreement except as set forth in Section 4(a) and this
Section 4(b).
 
6
 

--------------------------------------------------------------------------------



     (c) Involuntary Separation From Service Without Cause; Resignation for Good
Reason. In the event that Executive experiences a separation from service with
the Company due to (1) the Company’s termination of his employment without Cause
(as defined below) or (2) Executive’s termination of his employment for Good
Reason (as defined below), then subject to Executive’s compliance with Sections
5, 6, 7, 9 and 10 below (where applicable), subject to Sections 17 and 18 below
and other than in circumstances set forth in Sections 4(b), 4(e) or 4(f),
Executive will receive the following compensation and benefits under this
Agreement in lieu of any compensation or benefits to which he might otherwise be
entitled under Section 3 of this Agreement or any benefit plans referenced
therein:
 

            (i)       Each month for a period of twenty-four (24) consecutive
months, beginning with the month following the month in which Executive’s
separation from service occurs, the Company shall make a payment in an amount
equal to (X) the sum of (1) Base Salary at the annual rate at which Executive’s
Base Salary was payable immediately prior to Executive’s separation from service
and (2) the amount determined under clause (X)(1) multiplied by 70% of the
Target Bonus Percentage as in effect immediately prior to separation from
service, divided by (Y) 12. Each installment will be paid on the Company’s first
regularly scheduled payroll date in the applicable month.   (ii)   During the
period beginning on the date of Executive’s separation from service and ending
on the two-year anniversary thereof, any of Executive’s restricted stock units
and stock options that are (A) not yet vested under the 2005 Stock Compensation
Plan, as amended (the “Stock Plan”), and (B) outstanding, in each case as of the
date of Executive’s separation from service, will not be cancelled, but will
continue to vest and be settled or become exercisable, as applicable, in the
manner and at the times set forth in the applicable grant agreements and the
Stock Plan as though Executive had not experienced a separation from service
until such two-year anniversary.   (iii)   (A) During the period beginning on
the date of Executive’s separation from service and ending on the two-year
anniversary thereof, any of Executive’s units not yet vested under the
Management Stock Purchase Plan, as amended (the “MSPP”), as of the date of
Executive’s separation from service will not be cancelled, but will continue to
be settled in the manner and at the times set forth under the MSPP as though
Executive had not experienced a separation from service until such two-year
anniversary; provided that in the event of a separation from service under this
Section 4 that also qualifies as “Retirement” (as defined in the MSPP),
Executive will be deemed to have Retired as of the date of separation from
service under the MSPP and to have been “Involuntarily Terminated” (as defined
in the MSPP) as of the second anniversary of separation from service under the
MSPP.

 
7
 

--------------------------------------------------------------------------------




                   (B) Any vested units Executive had previously deferred under
the MSPP, to the extent payable upon a Termination of Employment (as defined in
the MSPP), will be paid on the two-year anniversary of Executive’s separation
from service.   (iv) Any monthly pension to which Executive is entitled under
the Pall Corporation Supplementary Pension Plan (the “SPP”) will be calculated
at the time of the two-year anniversary of Executive’s separation from service
and will commence payment on the later of the first day of the month after
Executive has attained his Early Retirement Date (as defined in the SPP) and the
two-year anniversary of Executive’s separation from service. Upon separation
from service, Executive shall be credited with two (2) years of age and two (2)
years of service for purposes of eligibility and vesting under the SPP.   (v)
During the period beginning on the date of Executive’s separation from service
and ending on the date that is eighteen (18) months after active employee group
medical coverage is terminated on account of such separation from service,
Executive shall, to the extent Executive elects to continue to participate in
the continuation coverage under the Company’s Comprehensive Welfare Benefits
Plan offered by the Company under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), be provided with a taxable reimbursement payment equal to
the amount of the COBRA premium payable by Executive. All expenses shall be
reimbursed within twelve (12) months following the two-year anniversary of
Executive’s separation from service.

 
8
 

--------------------------------------------------------------------------------



     “Good Reason” shall mean any of the following conditions arising without
Executive’s written consent: (i) a material diminution in Executive’s Base
Salary, (ii) a material diminution in Executive’s authority, duties, or
responsibilities, (iii) a material diminution in the authority, duties, or
responsibilities of the person to whom Executive is required to report
(Executive’s “Direct Report”), or Executive’s being required to report to a
different person whose authority, duties, or responsibilities are materially
diminished as compared with the authority, duties, or responsibilities of the
Direct Report to whom Executive reported immediately prior to such change, (iv)
a material diminution in the budget over which Executive retains authority, (v)
a material change in the geographic location at which Executive must perform
services or (vi) any other action or inaction that constitutes a material breach
by the Company of this Agreement; provided that (A) Executive must provide
notice to the Company of the existence of the condition described in this
paragraph within a period not to exceed ninety (90) days of the initial
existence of the condition and (B) the Company must be provided with a period of
at least thirty (30) days during which it may remedy the condition and not be
required to pay the amounts described in this Section 4(c). If the Company does
not remedy the condition during such period, Executive’s employment shall
terminate on the thirty-first (31st) day following the initial notice.
 
     In the event that the Company terminates Executive’s employment without
Cause, or Executive terminates his employment for Good Reason, Executive shall
have no right to any compensation or any other benefits under this Agreement
except as set forth in Section 4(a) and this Section 4(c).
 
     (d) Change in Control. If a Change in Control (as defined in the MSPP or
the Stock Plan, as applicable) occurs, then any of Executive’s (i) restricted
units not yet vested under the MSPP (if the Change in Control constitutes a
Change in Control as defined in the MSPP) and/or (ii) restricted stock units and
stock options not yet vested under the Stock Plan (if the Change in Control
constitutes a Change in Control as defined in the Stock Plan), as applicable,
that are outstanding on the date of such Change in Control will vest on such
date.
 
9
 

--------------------------------------------------------------------------------



     (e) Voluntary Separation or Involuntary Separation from Service For Cause.
“Cause” shall mean Executive’s (i) failure or refusal to substantially perform
the material duties of Executive’s employment or other violation of this
Agreement in a material manner, (ii) failure in a material manner to comply with
the written rules and policies of the Company that has caused or would
reasonably be expected to result in material injury to the Company, (iii)
willful and serious misconduct in connection with Executive’s employment that
has caused or would reasonably be expected to result in material injury to the
Company, (iv) dishonesty or fraudulent conduct in regards to the Company or (v)
conviction of, or plea of nolo contendere to, a crime that constitutes a felony.
The Company may terminate Executive’s employment for Cause with immediate
effect; provided that, prior to termination for any of the reasons in (i) or
(ii) above, Executive shall have thirty (30) days after notice from the Company
to remedy such matter if such matter is reasonably capable of being remedied.
 
     In the event that the Company terminates Executive’s employment for Cause,
or Executive terminates his employment without Good Reason, in each case except
under the circumstances set forth in Sections 4(b), 4(c) or 4(f), Executive
shall have no right to any compensation or any other benefits under this
Agreement except as set forth in Section 4(a).
 
     (f) Retirement. This Agreement shall automatically expire and be of no
further force and effect on Executive’s sixty-fifth (65th) birthday.
 
10
 

--------------------------------------------------------------------------------



     Anything hereinabove to the contrary notwithstanding, if any provision of
this Section 4(f) violates federal or applicable state law relating to
discrimination on account of age, such provision shall be deemed modified or
suspended to the extent necessary to eliminate such violation of law. If at a
later date, by reason of changed circumstances or otherwise, the enforcement of
such provision as set forth herein would no longer constitute a violation of
law, then it shall be enforced in accordance with its terms as set forth herein.
 
     (g) Supplementary Pension Plan. In no event will any monthly pension to
which Executive is entitled under the SPP commence payment prior to the two-year
anniversary of Executive’s separation from service, except that on or after the
date Executive attains sixty-five (65) years of age, upon separation from
service for any reason, the monthly pension shall be payable at the time and in
the form set forth under the terms of the SPP.
 
Section 5. Restrictive Covenants
 
     During Executive’s employment and for the longer of (a) any period for
which Executive is receiving any payments or benefits under Sections 4(b), 4(c)
or 4(f) or (b) one (1) year following Executive’s separation from service with
the Company (the “Restrictive Covenant Period”), Executive shall not, without
the written permission of the Company, render services to any corporation,
individual or other entity engaged in any activity, or himself engage directly
or indirectly in any activity, which is competitive to any material extent with
the business of the Company or any of its subsidiaries.
 
11
 

--------------------------------------------------------------------------------



Section 6. Non-Disparagement
 
     While employed by the Company, and during the Restrictive Covenant Period,
Executive shall not make any disparaging or untruthful remarks concerning the
Company or any of its subsidiaries, or their officers, directors, employees or
agents, whether acting in their individual or representative capacities.
Executive shall not be deemed to have breached Executive’s obligations under the
foregoing sentence if during Executive’s employment with the Company Executive
criticizes the job performance of employees who report to Executive, or makes
remarks which Executive believes to be truthful about any Company employee as
part of performing his duties hereunder, as part of such employees’ performance
reviews and evaluations, provided such remarks are made in the ordinary course
of business, not malicious or unfounded, are not publicly made or widely
disseminated and are not in violation of Executive’s obligations to comply with
laws, regulations and Company policies and procedures. Additionally, in the
event that Executive is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena or similar
process) to disclose during the Restrictive Covenant Period any information that
may be disparaging, Executive shall comply with such requests, provided that
Executive shall give the Company prompt notice of any such request so that the
Company may seek an appropriate protective order, and provided that Executive
shall comply with the terms of any protective order so obtained. Similarly,
during the Restrictive Covenant Period, the Company shall not make any
disparaging or untruthful remarks concerning Executive, except that the Company
shall not be deemed to have breached its obligations hereunder: (a) if during
Executive’s employment with the Company, any Company director, employee, agent
or representative criticizes Executive’s job performance as part of performance
reviews and evaluations or in response to questions from members of management,
the board of directors or Company advisors, provided such remarks are made in
the ordinary course of business, not malicious or unfounded, are not publicly
made or widely disseminated and are not in violation of laws, regulations and
Company policies and procedures, or (b) in the event that the Company is
requested or required (by oral questions, interrogatories, requests for
information or documents, subpoena or similar process) to disclose during the
Restrictive Covenant Period any information that may be disparaging, the Company
complies with such requests, provided that the Company shall give Executive
prompt notice of any such request so that Executive may seek an appropriate
protective order, and provided that the Company shall comply with the terms of
any protective order so obtained.
 
12
 

--------------------------------------------------------------------------------



Section 7. Non-Solicitation of Employees or Customers
 
     While employed by the Company, and during the Restrictive Covenant Period,
Executive will not (i) indirectly or directly solicit, encourage, induce, or
recruit any person who is then an employee of the Company or any of its
subsidiaries to seek or accept employment with any other employer, or (ii)
indirectly or directly solicit, encourage, or induce any customer of the Company
to become the customer of any business that is competitive to any material
extent with the business of the Company or any of its subsidiaries.
 
13
 

--------------------------------------------------------------------------------



Section 8. Company’s Right to Injunctive Relief
 
     Executive acknowledges that Executive’s services to the Company are of a
unique character, which gives them a peculiar value to the Company, the loss of
which cannot be reasonably or adequately compensated in damages in an action at
law, and that therefore, in addition to any other remedy which the Company may
have at law or in equity, the Company shall be entitled to injunctive relief for
a breach of this Agreement by Executive. The parties also acknowledge and agree
that, if, in any judicial proceeding, a court shall deem any of the restrictive
covenants in Sections 5 or 7, invalid, illegal or unenforceable because its
scope is considered excessive, such restrictive covenant shall be modified so
that the scope of the restrictive covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable, and if
any such restrictive covenant (or portion thereof) is deemed invalid, illegal or
unenforceable in any jurisdiction, as to that jurisdiction such restrictive
covenant (or portion thereof) shall be ineffective to the extent of such
invalidity, illegality or enforceability, without affecting in any way the
remaining restrictive covenants (or portion thereof) in such jurisdiction or
rendering that or any other restrictive covenant (or portion thereof) invalid,
illegal, or unenforceable in any other jurisdiction. The parties hereto intend
that the validity and enforceability of any provision of this Agreement shall
not affect or render invalid any other provision of this Agreement.
 
14
 

--------------------------------------------------------------------------------



Section 9. Inventions and Patents
 
     All inventions, ideas, concepts, processes, discoveries, improvements and
trademarks (hereinafter collectively referred to as intangible rights), whether
patentable or registrable or not, which are conceived, made, invented or
suggested either by Executive alone or by Executive in collaboration with others
during Executive’s employment with the Company, and whether or not during
regular working hours, shall be disclosed to the Company and shall be the sole
and exclusive property of the Company. If the Company deems that any of such
intangible rights are patentable or otherwise registrable under any federal,
state or foreign law, Executive, at the expense of the Company, shall execute
all documents and do all things necessary or proper to obtain patents and/or
registrations and to vest the Company with full title thereto.
 
Section 10. Trade Secrets and Confidential Information
 
     Executive shall not, either directly or indirectly, except as required in
the course of employment by the Company, disclose or use at any time, whether
during or subsequent to Executive’s employment with the Company, any information
of a proprietary nature owned by the Company, including but not limited to,
records, data, formulae, documents, specifications, inventions, processes,
methods and intangible rights which are acquired by Executive in the performance
of Executive’s duties for the Company and which are of a confidential
information or trade-secret nature. All records, files, drawings, documents,
equipment and the like, relating to the Company’s business, which Executive
shall prepare, use, construct or observe, shall be and remain the Company’s sole
property. Upon the separation from service of Executive’s employment or at any
time prior thereto upon request by the Company, Executive shall return to the
possession of the Company any materials or copies thereof involving any
confidential information or trade secrets and shall not take any material or
copies thereof from the possession of the Company.
 
15
 

--------------------------------------------------------------------------------



Section 11. Mergers and Consolidations; Assignability
 
     In the event that the Company, or any entity resulting from any merger or
consolidation referred to in this Section 11 or which shall be a purchaser or
transferee so referred to, shall at any time be merged or consolidated into or
with any other entity or entities, or in the event that substantially all of the
assets of the Company or any such entity shall be sold or otherwise transferred
to another entity, the provisions of this Agreement shall be binding upon and
shall inure to the benefit of the continuing entity in or the entity resulting
from such merger or consolidation or the entity to which such assets shall be
sold or transferred. Except as provided in the immediately preceding sentence of
this Section 11, this Agreement shall not be assignable by the Company or by any
entity referred to in such immediately preceding sentence. This Agreement shall
not be assignable by Executive, but in the event of Executive’s death it shall
be binding upon and inure to the benefit of Executive’s legal representatives to
the extent required to effectuate the terms hereof.
 
16
 

--------------------------------------------------------------------------------



Section 12. Captions
 
     The captions in this Agreement are not part of the provisions hereof, are
merely for the purpose of reference and shall have no force or effect for any
purpose whatsoever, including the construction of the provisions of this
Agreement, and if any caption is inconsistent with any provisions of this
Agreement, said provisions shall govern.
 
Section 13. Choice of Law
 
     This Agreement is made in, and shall be governed by and construed in
accordance with the laws of, the State of New York, regardless of conflict of
law principles.
 
Section 14. Entire Contract
 
     This instrument contains the entire agreement of the parties on the subject
matter hereof except that the rights of the Company hereunder shall be deemed to
be in addition to and not in substitution for its rights under the Company’s
standard printed form of “Employee’s Secrecy and Invention Agreement” or
“Employee Agreement” if heretofore or hereafter entered into between the parties
hereto so that the making of this Agreement shall not be construed as depriving
the Company of any of its rights or remedies under any such Secrecy and
Invention Agreement or Employee Agreement. This Agreement may not be changed
orally, but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought.
 
17
 

--------------------------------------------------------------------------------



Section 15. Notices
 
     All notices given hereunder shall be in writing and shall be sent by
registered or certified mail or overnight courier service such as Federal
Express or UPS Air or delivered by hand, and, if intended for the Company, shall
be addressed to it (if sent by mail or overnight courier service) or delivered
to it (if delivered by hand) at its principal office for the attention of the
Chief Executive Officer of the Company, or at such other address and for the
attention of such other person of which the Company shall have given notice to
Executive in the manner herein provided, and, if intended for Executive, shall
be delivered to Executive personally or shall be addressed to Executive (if sent
by mail or overnight courier service) at Executive’s most recent residence
address shown in the Company’s employment records or at such other address or to
such designee of which Executive shall have given notice to the Company in the
manner herein provided. Each such notice shall be deemed to be given on the date
of mailing thereof or delivery to the overnight courier service, or if delivered
personally, on the date so delivered.
 
Section 16. Termination of Any Existing Agreement
 
     Any employment agreement between the parties hereto which is in effect on
the date hereof is hereby terminated and replaced and superseded by this
Agreement, effective on the Effective Date. All payments, of Base Salary or
otherwise, made by the Company under any such existing agreement with respect to
any period commencing on or after the Effective Date shall be credited against
the corresponding payment obligations of the Company under this Agreement with
respect to such period.
 
18
 

--------------------------------------------------------------------------------



Section 17. Section 409A of the Internal Revenue Code
 
     (a) Compliance. This Agreement is intended to comply with the requirements
of Section 409A, or an exemption and shall in all respects be administered and
interpreted in accordance with Section 409A. Notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment may only
be made upon a separation from service (as determined under Section 409A). Each
installment of any payments and benefits provided to Executive under this
Agreement that would be considered to be deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)(1)) will be treated as a
separate “payment” for purposes of Section 409A. In no event may Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement if such designation would violate Section 409A. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A. In the event
the parties determine that the terms of this Agreement do not comply with
Section 409A, they will negotiate reasonably and in good faith to amend the
terms of this Agreement such that it complies (in a manner that attempts to
minimize the economic impact of such amendment on Executive and the Company)
within the time period permitted by Section 409A. In no event shall the Company
be required to pay Executive any gross-up or other payment with respect to any
taxes or penalties imposed under Section 409A with respect to any benefit paid
to Executive hereunder.
 
19
 

--------------------------------------------------------------------------------



     (b) Delay in Payment. If Executive is a “specified employee” (as such term
is defined in Section 409A) at the time of Executive’s separation from service,
any payments under this Agreement that would be considered to be deferred
compensation (within the meaning of Treasury Regulation §1.409A-1(b)(1)) to
which Executive would otherwise be entitled during the first six (6) months
following Executive’s “separation from service” and payable as a result of such
“separation from service” shall be deferred and accumulated for a period of six
(6) months and paid in a lump sum on the first day of the seventh (7th) month
following such separation from service (or, if earlier, the date of Executive’s
death) (the “Delayed Payment Date”). On the Delayed Payment Date, there shall be
paid to Executive (or if Executive has died, to Executive’s Successor defined
below), in a single cash lump sum, an amount equal to the aggregate amount of
all payments delayed pursuant to the preceding sentence, plus interest thereon
at the Delayed Payment Interest Rate (as defined below) computed from the date
on which each such delayed payment otherwise would have been made to Executive
until the Delayed Payment Date. For purposes of the foregoing: (i) “Executive’s
Successor” shall mean such payee or payees as Executive shall at any time
designate by written notice to the Company or in Executive’s last will and
testament or, if no such designation is made, then to the legal representatives
of Executive’s estate, and (ii) the “Delayed Payment Interest Rate” shall mean
the national average annual rate of interest payable on jumbo six-month bank
certificates of deposit, as quoted in the business section of the most recently
published Sunday edition of the New York Times preceding the date as of which
Executive is treated as having incurred a “separation from service” for purposes
of Section 409A.
 
20
 

--------------------------------------------------------------------------------



Section 18. Release
 
     The payments and benefits under Sections 4(b)(other than in the event of
death) and 4(c) are subject to the condition that Executive has delivered to the
Company an executed copy of a release substantially in the form attached hereto
as Exhibit A (with such changes as may be required under applicable law) and
such release has become irrevocable within thirty (30) days after the date of
Executive’s “separation from service” as determined under Section 409A. In that
event, payments that would have been made within such 30-day period shall be
paid at the expiration of such 30-day period; provided that any payments or
benefits payable by reason of the death of Executive shall not be subject to the
condition set forth in this Section 18.
 
21
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

PALL CORPORATION     By:      /s/ Eric Krasnoff Name: Eric Krasnoff Title:
Chairman, Chief Executive Officer and President       EXECUTIVE           /s/
Roberto Perez


22
 

--------------------------------------------------------------------------------



Exhibit A
 
GENERAL RELEASE
 
     1. Release of Claims and Waiver of Rights.
 
     (a) In consideration of any payments and benefits being provided to me
under Section 4(b)(other than in the event of death) or 4(c) of the amended and
restated employment agreement (the “Employment Agreement”) dated August 18,
2010, as it may have been amended to the date hereof, between me and Pall
Corporation (the “Company”), those payments and benefits being good and valuable
consideration, the adequacy and sufficiency of which are acknowledged by me (the
“Payments”), I, Roberto Perez, hereby release, remise and acquit Company, its
present and past parents, subsidiaries and affiliates, their successors,
assigns, benefit plans and/or committees, and their respective present or past
officers, directors, managers, supervisors, employees, shareholders, attorneys,
advisors, agents and representatives in their individual and corporate capacity,
and their successors and assigns (the “Releasees”), from, and hold them harmless
against, any and all claims, obligations, or liabilities (including attorneys,
fees and expenses), asserted or unasserted, known or unknown, that I, my heirs,
successors or assigns have or might have, which have arisen by reason of any
matter, cause or thing whatsoever on or prior to the date on which this General
Release is signed.
 
     (b) The terms “claims, obligations, or liabilities” (whether denominated
claims, demands, causes of action, obligations, damages or liabilities) include,
but are not limited to, any and all claims under any contract with the Company,
claims of age, disability, race, religion, national origin, sex, retaliation,
and/or other forms of employment discrimination, breach of express or implied
contract, breach of employee handbook, practices or procedures, libel, slander,
intentional tort or wrongful dismissal, claims for reinstatement or
reemployment, arising under any federal, state, or local common or statutory
law; claims for unpaid salary, commission or fringe benefits; or any other
statutory claim before any state or federal court, tribunal or administrative
agency, arising out of or in any way related to my employment relationship with
the Company and its affiliates and the termination of that relationship. I will
not file or permit to be filed on my behalf any such claim.
 
     (c) This General Release constitutes, among other things, a waiver of all
rights and claims I may have under the Age Discrimination in Employment Act of
1967 (29 U.S.C. 621, et seq.) (“ADEA”), the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, Title VII of the United States
Civil Rights Act of 1964, all as amended including the amendment set forth in 42
U.S.C. § 1981 concerning damages in cases of intentional discrimination in
employment, the New York State Human Rights Law, including N.Y. Exec. Law § 296,
the New York City Human Rights Law, including § 8-107 of the Administration Code
and Charter of New York City, and the New York Labor Law, and any other
comparable national or state laws, all as amended.
 
23
 

--------------------------------------------------------------------------------



     (d) Notwithstanding the preceding paragraph (c) or any other provision of
this Agreement, this General Release is not intended to interfere with my right
to file a charge with the Equal Employment Opportunity Commission (the “EEOC”)
in connection with any claim I believe I may have against the Company or its
affiliates. However, by executing this General Release, I hereby waive the right
to recover in any proceeding I may bring before the EEOC or any state human
rights commission or in any proceeding brought by the EEOC or any state human
rights commission on my behalf. In addition, this General Release is not
intended to interfere with my right to challenge that my waiver of any and all
ADEA claims pursuant to this General Release is a knowing and voluntary waiver,
notwithstanding my specific representation that I have entered into this General
Release knowingly and voluntarily.
 
     (e) This General Release is for any relief, no matter how denominated,
including, but not limited to, injunctive relief, wages, back pay, front pay,
compensatory damages, or punitive damages.
 
     (f) This General Release shall not apply to any rights in the nature of
indemnification which I may have with respect to claims against me relating to
or arising out of my employment with the Company and its affiliates or my
service on their respective boards of directors, or any vested benefit to which
I am entitled under any tax qualified pension plan of the Company or its
affiliates, COBRA continuation coverage benefits or any other similar benefits
required to be provided by statute. Notwithstanding anything to the contrary
contained in this Section 1, I do not release any of the Releasees from the
Company’s obligation to timely provide me with all payments and benefits to
which I am entitled pursuant to the terms of the Employment Agreement, or any
other obligations of the Company under the Employment Agreement.
 
     2. Continued Cooperation. In consideration of the Payments, I also agree to
fully cooperate with the Company with respect to any reasonable assistance the
Company may request from me upon reasonable notice to me, including but not
limited to in connection with any legal claims, demands, or causes of action
against the Company which relate to or are based on events that arose during the
period of my employment with the Company. The Company shall pay me for such
cooperation, at an hourly rate, calculated on the basis of my regular salary
(not including bonus or any benefits) immediately prior to the termination of my
employment with the Company, for each hour of assistance that I provide to the
Company at its request, and shall reimburse me for all expenses I reasonably
incur in connection with such cooperation, provided I deliver to the Company an
invoice(s) in respect of such amounts, which invoice details with reasonable
sufficiency the assistance provided and the number of hours spent providing such
assistance. Notwithstanding the foregoing, in no case shall the Company require
me to provide such assistance on more than 20 (twenty) days in any year, nor
shall the Company require me to travel outside the United States to provide such
assistance. A condition for me providing any such assistance is that the Company
shall agree to indemnify me for any and all liability I may incur in connection
with providing such assistance to the same extent as if I was still an executive
officer of the Company.
 
24
 

--------------------------------------------------------------------------------



     3. Representations and Covenants. I hereby represent and agree to all of
the following:
 
          (a) I have carefully read this General Release.
 
          (b) I understand it fully.
 
          (c) I am freely, voluntarily and knowingly releasing the Releasees in
accordance with the terms contained above.
 
          (d) Before executing this General Release, I had twenty-one (21) days
to consider my rights and obligations under this General Release.
 
          (e) The period of time I had to consider my rights and obligations
under this General Release was reasonable.
 
          (f) Before signing this General Release, I was advised to consult with
an attorney and given a reasonable period of time to do so and in executing this
General Release have not relied on any representation or statement not set forth
herein.
 
          (g) Execution of this General Release and the General Release becoming
enforceable (in accordance with paragraph (h) below) within thirty (30) days
from the date of my “separation from service” (as determined under Section 409A
of the Internal Revenue Code of 1986, as amended, and the rules and regulations
issued thereunder) is a condition to the Payments, which payments and benefits
are in addition to anything of value to which I am already entitled to receive
from the Company and its affiliates.
 
          (h) For a period of seven (7) days following the date on which I sign
this General Release, I may revoke it. Any such revocation must be made in
writing and received by the Corporate Secretary of the Company, by the seventh
day following the date on which I sign this General Release. The Company’s
obligation to pay the consideration as set forth in Section 1 above shall not
become effective or enforceable until this seven (7) day revocation period has
expired without my having exercised my right to revoke.
 
          (i) I have reported to the Company any and all work-related injuries
incurred by me during my employment by the Company.
 
          (j) There are no pending lawsuits, charges, employee dispute
resolution proceedings, administrative proceedings or other claims of any nature
whatsoever, that I have brought (and which are pending) against any Releasee, in
any state or federal court, before any agency or other administrative body or in
any other forum.
 
25
 

--------------------------------------------------------------------------------



          (k) I am not aware of any material violation of any laws or Company
policies or procedures by a Company employee or officer that has not been
reported to Company officials.
 
          (l) My obligations under the Employee Agreement (attached hereto)
including my obligations under the sections entitled Covenant Not to Compete,
Non-Disparagement, Non-Solicitation, Inventions and Patents, Trade Secrets and
Confidential Information, are reasonable, are necessary to protect legitimate
interests of the Company, and continue beyond the termination of my employment
and the execution of this General Release. If I violate my obligations under the
Employee Agreement and such violation causes material harm to the Company, I
understand that, in addition to other relief to which the Company may be
entitled, the Company shall be entitled to cease providing the Payments and
benefits provided to me pursuant to Section 1 above unless such violation is
cured (if capable of being cured) within 30 days of notification by the Company
to me of such violation (and, following such cure, all suspended payments shall
be made in a single lump sum), and this General Release will remain in full
force and effect.
 
          (m) If I should hereafter make any claim or demand or commence or
threaten to commence any action, claim or proceeding against the Releasees with
respect to any matter, cause or thing which is the subject of the release under
Section 1 of this General Release, this General Release may be raised as a
complete bar to any such action, claim or proceeding, and the applicable
Releasee may recover from me all costs incurred in connection with such action,
claim or proceeding, including attorneys’ fees.
 
          (n) If any provision of this General Release is declared illegal,
invalid, or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, such provisions will immediately become null and
void, leaving the remainder of this General Release in full force and effect,
provided, however, that if the general release of all claims given by me herein
is declared illegal, invalid, or unenforceable, this General Release will become
null and void and, to the fullest extent permitted by law, any Payments (which
are being provided to me as a result of my execution of this General Release)
which have not yet been made by the Company to me shall no longer be required to
be made.
 
26
 

--------------------------------------------------------------------------------



          (o) Except as necessary to enforce my rights under this General
Release or except as required to comply with requirements of applicable law or
an order or subpoena of a court of competent jurisdiction (as to which I will
notify the Company reasonably in advance of disclosure) or except to the extent
such information has become public knowledge, I shall keep confidential and not
disclose to any person, other than my spouse or attorneys, accountants and/or
tax advisors who shall be obligated to and agree to keep confidential, the
existence, nature and terms of this General Release, the amount and fact of any
payment to me, any and all discussions, communications, and correspondence
leading to this General Release and any and all events, conduct, statements
and/or communications giving rise to or relating in any way to any and all
claims, obligations or liabilities, I have or may have. This General Release
shall not be construed as an admission by the Company or any other Releasee of
any liability whatsoever for any damages, injuries or other claims, obligations
or liabilities alleged or which may be alleged by me.
 
          (p) This General Release shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles.
 
     4. Declaration. I declare under penalty of perjury under the laws of the
State of New York that the foregoing is true and correct.
 

Signature:    Date:      Name: Roberto Perez   Acknowledged before me this ____
day of ___________, ________     NOTARY PUBLIC  


27
 

--------------------------------------------------------------------------------